DETAILED ACTION
TIHS Office Action is in response to the Amendment filed on 01/27/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined and are pending in this application. Claims 1, 8, and 16 are independent.
Claims 1-20 are allowed.

Response to Arguments/Remarks
As to the objections to claims 11 and 16 (Non-Final Office action, mailout on 10/29/2021, mistakenly listed as claim 18), the objections are withdrawn as the claims have been amended.
Applicants’ arguments in the instant Amendment, filed on 01/27/2022, with respect to the prior-art rejections to claims 1-20, and limitations listed below, have been fully considered and claims amendment have overcome the applied prior art rejections, and considered allowable.

Examiner's Statement of reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to methods and systems that provide multilevel authorization of workspaces using certificates, where all of the authorization levels may be authorized separately or may instead be authorized at once. A measurement of an IHS (Information Handling System) is calculated based on the identity of the IHS and based on firmware of the IHS. A measurement of the configuration of the IHS is calculated based on information for configuring the IHS for supporting workspaces and also based on the IHS measurement. A measurement of a workspace session is calculated based on properties of a session used to remotely support operation of the workspace by the IHS and also based on the configuration measurement. Workspace session data may by authorized at all three levels by evaluating the session measurement against a reference session measurement.
The closest prior art, as previously recited, Rodgers (US 9,906,493) is generally directed to method and system for verifying integrity of computing devices. The method includes providing a first integrity associated with a server executing on a computing device to a management service, and receiving, in response to providing the first integrity measurement, a first mutual attestation value from the management service. The method further includes providing a second integrity associated with a network adaptor executing on a computing device to a management service, and receiving, in response to providing the second integrity measurement, a second mutual attestation value from the management service. The method further includes performing a mutual attestation 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 01/27/2022, for consideration of an allowance, none of Rodgers, Morozov, and Buckley, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of calculating an IHS measurement based on an identity of the IHS and further based on firmware of the IHS; calculating a configuration measurement based on information for configuring the IHS for operation of a workspace on the IHS  and further based on the IHS measurement; calculating a session measurement based on properties of a session used to remotely support operation of the workspace by the IHS and further based on the configuration measurement; and validating a workspace session by evaluating the session measurement against a reference session measurement, wherein validation of the workspace session against the reference session measurement also validates the configuration of the IHS for supporting the workspace and also validates the IHS measurement, as a whole with the remaining limitations.
Therefore, the claim 1 is considered allowable over the cited prior art.

As to claim 16, the claim is directed to a non-transitory storage device, and the claim limitations are similar to the claim limitations of the method claim 1.  Therefore, claim 16 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-7, 9-15, and 17-20, the claims are dependent from claims 1, 8 or 16 respectively, and are considered allowable.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439